DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed December 18, 2018, claims 1-20 are pending.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The language, “Performance of a First Group of Actions to Cause One or More Other Devices to Perform a Second Group of Actions” is too general. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 8, 12-14, 1, 5-7, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2015/0039173 A1).
	Regarding claim 8, Beaurepaire discloses:
a first device (FIG. 1:  109), comprising: 

one or more memories ([0058]; FIG. 14:  1405); and 

one or more processors ([0051], [0058]; FIG. 2:  203; FIG. 14:  1403), to:  

receive parking metadata for a vehicle that is located at least partially within a designated parking area ([0034], [0036], [0039], [0040], [0053], [0054], [0063]),

wherein the parking metadata includes location data indicating that a portion of the vehicle is located outside of the designated parking area ([0037], [0045], [0056], [0068], [0069], [0070]); 

process the parking metadata ([0051], [0052], [0053]; FIG. 2:  203) to identify:

Beaurepaire does not explicitly disclose a set of geographic coordinates of the designated parking area, but Beaurepaire does disclose the use of GPS, which identifies the geographic coordinates of a location, to sense parking locations ([0037], [0045]; FIG. 1:  1-5a – 105n), which suggests that the device of Beaurepaire identifies a set of geographic coordinates of the designated parking area for the benefit of employing GPS data in identifying parking locations; 

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Beaurepaire in the foregoing manner because that would have enabled the device to employ GPS data in identifying parking locations;

Beaurepaire does not explicitly disclose a time at which the vehicle was identified as being located at least partially within the designated parking area, but Beaurepaire does disclose that sense data is collected and updated in real time ([0059], [0097]), which suggests that the device of Beaurepaire identifies a time at which the vehicle was identified as being located at least partially within the designated parking area for the benefit of collecting and updating sensor data in real time;



and a degree to which the vehicle is located outside of the set of geographic coordinates of the designated parking area ([0040], [0044], [0055], [0056], [0067], [0068]; FIG. 5; Beaurepaire discloses a threshold, which constitutes a degree); 

obtain supplemental events data associated with one or more events occurring in a vicinity of the designated parking area ([0054], [0064], [0073], [0074], [0079]; FIG. 4:  403; FIG. 6:  603; FIG. 11D);

determine a first group of actions that are to be performed based on the parking metadata and the supplemental events data ([0036], [0037], [0055], [0061], [0063], [0064], [0066], [0072], [0074]; FIG. 3:  305; FIG. 4:  401, 403, 407; FIG. 6:  601),

wherein the first group of actions include a first action to provide, to one or more other devices or to the vehicle, a message indicating that the portion of the vehicle is located outside of the designated parking area ([0054], [0055], [0057], [0061], [0066], [0070], [0074]; FIG. 3:  305; FIG. 5:  505; Beaurepaire discloses communication to adjust a parking position of a vehicle, which entails that the vehicle is located outside the designated parking area); and 

perform the first group of actions to cause the one or more other devices or the vehicle to perform a second group of actions to:

move the vehicle from the designated parking area ([0070], [0074, [0075]; FIG. 7; FIG. 8A), 

reposition the vehicle within the designated parking area ([0052], [0055], [0056], [0059], [0061], [0063], [0064], [0065], [0066], [0067], [0068], [0070], [0072], [0075]; FIG. 5; FIG. 6), or 

penalize an owner of the vehicle for a manner in which the vehicle was positioned in the designated parking area.

	Regarding claim 12, Beaurepaire discloses that the one or more processors, when performing the first group of actions, are to:
generate the message indicating that the portion of the vehicle is located outside of the designated parking area, wherein the message includes instructions indicating to modify a speed or a route of a particular vehicle to avoid a collision with the vehicle ([0067], [0068]), and
wherein the route the particular vehicle is expected to travel is adjacent to the designated parking area ([0068]), and

provide the message to the particular vehicle to cause the particular vehicle to modify the speed or the route to avoid the collision with the vehicle ([0068]).

Regarding claim 13, Beaurepaire discloses that the one or more processors, when performing the first group of actions, are to:
generate the message indicating that the portion of the vehicle is located outside of the designated parking area, wherein the message includes instructions to move the vehicle within or from the designated parking area ([0054], [0061], [0063], [0064], [0066]), and
provide the message to the vehicle or to a user device associated with the vehicle to cause the vehicle to move within the designated parking area or to be moved from the designated parking area ([0060], [0061], [0063], [0064], [0070], [0072], [0074]).

	Regarding claim 14, Beaurepaire discloses that the message includes at least one of:

a first set of instructions to move the vehicle from the designated parking area ([0074], [0075]; FIG. 7; FIG. 8A; FIG. 8B), 

a second set of instructions to reposition the vehicle within the designated parking area ([0054], [0059], [0060], [0063], [0065], [0070], [0072]), 

a third set of instructions to modify a speed or a route of a particular vehicle that is expected to travel adjacent to the designated parking area to assist the particular vehicle in avoiding a collision with the vehicle ([0067], [0068]; FIG. 5:  501), 

a fourth set of instructions to penalize the owner of the vehicle for the manner in which the vehicle was positioned in the designated parking area,

or a fifth set of instructions to display or project a notification indicating that the vehicle has to be moved within the designated parking area or moved from the designated parking area.	

Regarding claim 1, Beaurepaire discloses a method ([0003]); otherwise, claim 1 is rejected as claim 8.
	Claim 5 is rejected as claim 12.
	Claim 6 is rejected as claim 13.
	Claim 7 is rejected as claim 14.
Regarding claim 15, Beaurepaire discloses
a non-transitory computer-readable medium storing one or more instructions ([0081], [0082], [0084], [0085], [0093], [0095], [0098], [0099], [0100], [0107]), the one or more instructions comprising:

one or more instructions that, when executed by one or more processors of a first device, cause the one or more processors ([0005], [0082], [0084], [0085], [0089], [0095]).

The remainder of claim 15 is rejected as claim 1.

	Claim 19 is rejected as claim 6.
	Claim 20 is rejected as claim 7.

6.	Claims 9, 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Prieto et al. (US 2015/0019267 A1).
	Regarding claim 9, Beaurepaire discloses the use of GPS to identify locations ([0037], [0045]), but Beaurepaire does not explicitly disclose that the one or more processors, when receiving the parking metadata, are to:  receive the parking metadata from a sensor device that is configured to determine the location data in a manner that is accurate within at least 30 centimeters of an actual location of the vehicle.
Prieto, addressing the same problem of how to configure a GPS system, teaches apparatus, systems and methods for disaster assessment ([0009]), comprising a differential GPS receiver that is capable of identifying a location within 10 centimeter of accuracy ([0035]) for the benefit of determining locations relatively precisely.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Prieto with the device of Beaurepaire because that would have enabled the device to determine parking locations relatively precisely.  
Claim 2 is rejected as claim 9.
Claim 16 is rejected as claim 2.

Allowable Subject Matter
7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689